Exhibit 10.2

SERVICE PROVIDER AGREEMENT FOR MOBILE WALLET SYSTEM

            THIS SERVICE PROVIDER AGREEMENT FOR MOBILE WALLET SYSTEM

is made on 27th of May 2013 ("Effective Date")



BETWEEN:

(1)        TELUPAY (PHILIPPINES) INC., a corporation organized and existing
under and by virtue of Philippine laws with principal offices located at 6th
Floor Kings Court Building 2, 2129 Don Chino Races Avenue corner DelaRosa
Street, Makati City, Philippines 1230 ("TelUPay"); and

(2)        1BRO GLOBAL INC., a company organized and existing under the laws of
the Philippines with principal place of business at Unit 619 City Land Mega
Plaza, ADB Ave., corner Garnet Road, Ortigas Center, Pasig City, Philippines
("1BRO") .

RECITALS :

TelUPay

has agreed to provide and 1BRO has agreed to receive and use the TelUPay
Services as a Mobile Wallet System for 1BRO's members ("Network") guided by
terms and conditions in this Service Provider Agreement.



IT IS AGREED

as follows:



1.        DEFINITIONS AND INTERPRETATIONS.

1.1.        "Acceptance Certificate" is a confirmation of 1BRO's acceptance of
the TelUPay Services as a mobile wallet system for the 1BRO's and its Network
use as being compliant with the criteria and standard set and agreed upon by
both Parties.

1.2.        "SPA" shall mean this Memorandum of Agreement.

1.3.        "Notice to Commence Testing" is issued by the TelUPay to 1BRO
confirming TelUPay Services is ready for testing and evaluation.

1.4.        "Parties" shall collectively refer to TelUPay and 1BRO, and "Party"
shall refer to any of the individual Parties.

1.5.        "Mobile Wallet System" shall mean 1BRO and its Network use of the
TelUPay Services under Section 2 this Agreement. The Mobile Wallet System will
allow 1BRO's Network to perform financial transactions using their mobile phones
attached to a virtual mobile account.

1.6.        "Service Provider Agreement (SPA)" shall mean this agreement
executed by and between the Parties that define the terms and conditions
governing the production and/or commercial implementation of the TelUPay
Services in the operations of 1BRO.

1.7.        "TelUPay Services" means the utilisation of the TelUPay's Mobile
Wallet Solution for short message service (SMS) under the Mobile Wallet System
providing mobile wallet functionalities, including all updates, patches or
enhancements thereto, training, maintenance and support services and other
deliverables and information supplied by or on behalf of the Service Provider,
which will enable specific transactions allowed by the 1BRO's and its members to
use the mobile financial services such as balance inquiry per account, fund
transfer from own account to own account and to other account, buy airtime load,
bill payment (subject to approval of a 3rd Party biller aggregator), change
MPin, and history of transactions.

1.8.        "TelUPay Services Documentation" means the services manuals, user
instructions, technical literature and all other related materials in eye
readable form supplied to the 1BRO by TelUPay for aiding the use of the TelUPay
Services

1.9.        "TelUPay System" means the TelUPay Services and the Services
Documentation.

2.        TERM. This SPA shall remain in full force and effect from the
Effective Date up to five (5) years from the ACCEPTANCE DATE defined as the date
of the issuance of Acceptance Certificate of the Mobile Wallet System unless
otherwise extended upon the mutual written agreement of the Parties, or earlier
terminated in accordance with this SPA.

3.        INSTALLATION CHARGES. It is understood by the Parties herein that the
installation, evaluation and testing of the TelUPay Services under the Mobile
Wallet System shall be at no costs to 1BRO. However; any requested additional
development outside of the scope of this SPA shall be subject to approval of
both Parties before commencing any work. TelUPay reserves the right to charge
additional development , testing and implementation fees on any requests outside
of this SPA .

4.        MOBILE WALLET SYSTEM.

4.1.        The Mobile Wallet System shall be conducted accordingly:

4.1.1.        Installation of the TelUPay Services in the Pilot Server Set-Up in
the 1BRO's premises to be completed within ninety (90) calendar days from
Effective Date.

4.1.2.        Data gathering begins wherein TelUPay shall send a team of
technical personnel to the 1BRO's premises and complete this phase within
fourteen (14) calendar days. 1BRO shall provide an assigned technical team for
the Mobile Wallet System and shall extend all reasonable assistance and support
in this regard to the TelUPay team.

4.1.3.        Upon completion of the installation, both Parties shall work
together to complete the configuration within fourteen (14) calendar days. 1BRO
shall provide and be responsible for the testing environment in compliant with
the TelUPay Services operational requirements.

4.1.4.        Upon the completion of the configuration, TelUPay shall issue
1BRO, a written Notice to Commence Testing signifying the TelUPay Services'
readiness for user testing and evaluation to be completed with the corresponding
test and evaluation reports to be completed in ten (10) calendar days .

4.2.        Both Parties shall agree and establish the following testing and
evaluation process:

4.2.1.        TelUPay Services system usage, and key metrics; plan and design
tests (to include scenarios and models)

4.2.2.        TelUPay Services system and user performance and acceptance
criteria for each end-to- end testing:

4.2.2.1.        systems integration test

4.2.2.2.        user acceptance test

4.2.2.3.        production verification test

4.2.3.        Install and prepare test environment , tools, & resource monitors.

4.2.4.        Script the performance tests as designed.

4.2.5.        Run and monitor tests. Validate tests, test data, and results.

4.2.6.        Analyze the data individually and as a cross-functional team.

4.2.7.        Consolidate and share results.

4.2.8.        Issuance of performance reports and Acceptance Certificate .

4.3.        Upon release and review of test reports certified by both Parties,
1BRO would issue an evaluation report on the TelUPay Services and upon meeting
the standards and criteria set by both Parties, 1BRO shall issue to TelUPay, an
Acceptance Certificate or otherwise have deemed to have issued an acceptance of
the TelUPay Services confirming both Parties to proceed with the production.

4.4.        With the completion of the Mobile Wallet System and issuance of the
Acceptance Certificate or deemed acceptance of the TelUPay Services, any further
development for the modification or alteration of the agreed scope of work,
business processes, features, or functionality shall be part of the production
as agreed upon and signed by both Parties.

5.        MOBILE WALLET FUNCTIONALITIES

5.1.        Following are the functionalities of the Mobile Wallet for 1BRO
agents and members (JAVA, Android and iPhones)

5.1.1.        Balance Inquiry

5.1.2.        Buy Load

5.1.2.1.        For own phone

5.1.2.2.        For Others

5.1.3.        Pay Bills

5.1.4.        Transfer Funds

5.1.5.        Change Mobile PIN

5.1.6.        View Transaction History

6.        Additional Services for 1BRO provided by TelUPay through 3rd Party

6.1.        BATON (Batch-to-On-line) - this service may be availed by 1BRO.
BATON is a service offered by a client of TelUPay, which will allow 1BRO to
receive remittances from anywhere and terminate it to the target bank account of
the recipient who has a bank account with a MEGALINK member bank(s). This
service may be acquired by 1BRO from a partner bank of TelUPay.

6.2.        Electronic Load Aggregation - should 1BRO opt to avail of mobile
airtime service, a separate commercial contract for the supply of airtime load
shall be entered by the Parties which shall then be made integral part of this
SPA. The rates for discount is given in the attached ANNEX A as Schedule of Fees

6.3.        Bulk SMS - the TelUPay Mobile Wallet System is able to generate
automatic system replies to queries coming from the end users. This notification
service is inherent to the system. TelUPay also provides an integrated messaging
platform from a 3rd Party provider which is required in the system. The cost of
the SMS shall be for the account of 1BRO. TelUPay requires the bulk SMS to be
pre-funded by 1BRO.

7.        TRANSACTION CHARGING FEES, SMS Costs, and SETTLEMENT

7.1.        1BRO shall charge its members for the use of the TelUPay system. The
fees generated from the use of the TelUPay system shall be shared between
TelUPay and 1BRO.

7.2.        The charging rate per transaction to be followed and the sharing
between the Parties are given in ANNEX A as Schedule of Fees

7.3.        All System SMS Replies Costs shall be for the account of 1BRO,
through prefunding of the Bulk Message Service.

7.4.        The transaction fees that are due to TelUPay shall be automatically
credited in a TelUPay assigned mobile wallet account ("Settlement Account") on a
real time basis. The amount of the TelUPay Settlement Account shall be invoiced
every end of the month and shall be released to TelUPay within five (5) business
days from receipt of the invoice.

8.        Confidentiality and Security.

8.1.        As between TelUPay and 1BRO, any and all information of whatever
nature already disclosed or to be disclosed to each other, whether oral,
written, or contained in any electronic or other medium ("Information
Material"), including, but without limitation to, licenses, processes, services,
products, forms, documents, specifications, designs, and structures, and any
information derived by the Parties from the Information Materials, including,
but not limited to, notes, reports, analyses, data, interpretations, forecasts,
records, copies and reviews of the same made by the Parties relating to or with
respect the following are deemed Confidential Information:

8.1.1.        Any and all of the TelUPay Services, TelUPay Services
Documentation, and the TelUPay System (collectively, "TelUPay Confidential
Information"), are confidential and proprietary to TelUPay and shall remain the
property of TelUPay.

8.1.2.        Any and all data and information relating to deposits and
accounts, funds, property, systems and businesses, and other information of
similar nature, including those covered under Republic Act No. 1405, as amended,
in the custody and possession of the 1BRO pertaining to its business as an
institution and its transactions (collectively, "1BRO Confidential Information")
are confidential and proprietary to 1BRO and shall remain the property of the
1BRO.

8.2.        Neither of the Parties shall use nor disclose the other Party's
Confidential Information in any manner whatsoever other than in connection with
the rights granted in this SPA.

8.3.        Representatives of the Parties who are given access by any Party to
the Confidential Information shall be bound by the terms of this Agreement. The
term "Representatives " shall mean any director, officer, partner, stockholder,
employee, agent and advisor (including, without limitation, lawyer, accountant
and consultant) of a Party who strictly needs to have access to the Confidential
Information and only to the extent necessary for them to discharge their
function or responsibility . This shall include the Representatives of the
party's affiliates and subsidiaries.

8.4.        A Party who is in possession of the other Party's Confidential
Information shall implement and maintain security measures that it customarily
implements and maintains for its own confidential information. Subject to any
restrictions imposed by applicable governmental rules and regulations, a Party
may require the other Party to implement and maintain security measures and
standards for reference source code implementations, shared secret keys,
proprietary technology, encryption and decryption keys, private keys as well as
source and library files that contain confidential or proprietary information
which are in accordance with industry or customary standards of commercial
operations practices for managing the Confidential Information.

8.5.        All Confidential Information shall be and shall remain the property
of the relevant Party.

8.6.        In case of violation of the confidentiality required in this SPA by
a Party, the offended Party may choose at any time to terminate this SPA and the
flow of Information Material (but without prejudice to other legal rights and
remedies which it may have).

8.7.        Within forty-eight (48) hours from receipt of notice from the
offended Party, the offending Party shall return all Information Material and
all copies made thereof, and will cause notes, reports, analyses, data,
interpretations, forecasts, records, copies and reviews of the same, to be
destroyed. Any such destruction shall be certified in writing to the offended
Party by the authorized officer of the offending Party supervising the same. No
such termination will affect the obligations of the Parties or those of their
Representatives herein, all of which obligations shall survive such termination
and shall continue in effect.

9.        "As Is" Clause and Disclaimer. TelUPay provides the TelUPay
Confidential Information, or any part thereof, enhancements thereto, and any
other items, deliverables, information, and support services (if any) supplied
by or in behalf of TelUPay on an "as is" basis and with all faults, and hereby
disclaims all other warranties, conditions, and representations, whether
express, implied or statutory, including, but not limited to, any (if any)
implied warranties, duties or conditions of merchantability, of fitness for a
particular purpose, of reliability or availability , of accuracy or completeness
of responses, of results, all with regard to the TelUPay Confidential
Information, and the provision of or failure to provide support or other
services, information, software, and related content through the TelUPay
Confidential Information or otherwise arising out of the use of the TelUPay
Confidential Information.

Notwithstanding the above paragraph, TelUPay warrants that it possesses
sufficient authority and licence from the owner/licensor of the TelUPay
Confidential Information, the TelUPay Services to use the same for purposes of
the Mobile Wallet System and that such use shall not infringe on the property
rights of third parties. In this connection, TelUPay hereby holds 1BRO free and
harmless from any such third party claims, liabilities or responsibilities for
possible infringement arising from or incidental to any third party claim for
infringement on the TelUPay Confidential Information, the TelUPay Services and
undertakes to indemnify the 1BRO for any loss or damage it may incur in the said
circumstances .

10.        Restrictions.

10.1.        Reservation of Rights. TelUPay reserves all rights not expressly
granted to 1BRO in this SPA. Except as provided herein, no use, rights, and/or
license is granted by TelUPay, either directly or by implication, estoppel, or
otherwise, and any rights not expressly granted to 1BRO hereunder are reserved
by Service Provider. No licence is granted for any products or services of
Service Provider. 1BRO is not granted the license or any rights or interest to
develop, manufacture, sell, lease, dispose, implement, or distribute the TelUPay
Services nor to review and study the same with other parties not authorized by
this SPA.

10.2.        Prohibition On Reverse Engineering, Decompilation, Disassembly,
etc. 1BRO shall not reproduce, distribute, market, disclose, reverse engineer,
decode, decompile, disassemble, license, assign, transfer, or allow the
unauthorized use or disclosure of any part or the whole of the TelUPay
Confidential Information.

10.3.        Ownership of TelUPay Services. TelUPay Services may be installed on
1BRO's server specifically allocated for the operation of the Mobile Wallet
System provided that the TelUPay Services are and will remain the property of
TelUPay and/or its licensor.

10.4.        Retention of Ownership. Any and all of the TelUPay Confidential
Information shall be and remain the property of TELUPAY and/or its licensor, and
1BRO shall have no rights, title or interest in and to the same.

10.5.        No Licence Granted. Nothing in this SPA shall be construed or
interpreted to grant any licence in favor of 1BRO over the whole or part of the
TelUPay Confidential Information.

10.6.        Regulatory permits. 1BRO undertakes to secure business or
government regulatory licenses, permits and approvals that are necessary, or
considered appropriate and advisable, for the installation and maintenance of
the TelUPay Confidential Information. TelUPay undertakes to cooperate with 1BRO
to secure these licenses, permits and approvals.

11.        Termination and Notice.

11.1.        Either Party may terminate the Mobile Wallet System and/or this SPA
at any time upon written notice served upon the other party at least six (6)
months prior to the second anniversary year from Effective Date; provided,
however, in the event of failure without justifiable reason of TelUPay or for
causes not attributable to its fault or omission to comply with or meet the due
dates prescribed in this SPA, 1BRO may terminate this SPA without any liability
on the part of TelUPay by serving written notice thereof upon TelUPay within
thirty (30) calendar days from the appropriate due date. Thereupon, 1BRO shall
cease and desist from using the TelUPay Confidential Information without need of
further notice. Upon termination, TelUPay shall proceed to physically remove its
TelUPay Services from 1BRO's server and premises.

11.2.        Return of embodiments or records of Confidential Information and
other property. Upon termination of this SPA, each of the Parties shall
immediately return to the other Party the entirety of such other Party's
Confidential Information and other property that may be in its possession or in
the possession of its directors, officers, employees, staff, consultants,
agents, and representatives. The returning Party shall then execute a sworn
Acknowledgment that it has returned the entirety of the other Party's
Confidential Information and property.

12.        Assignability. TelUPay hereby reserves its right to assign all or
part of the TelUPay Confidential Information, and/or this SPA to any of its
ascendant companies, subsidiaries, affiliates or related companies without need
of consent on the part of 1BRO. However, a written notice of the said assignment
shall be provided to 1BRO at least 30 days prior to the effective date of the
assignment.

13.        Governing Law. This SPA shall be governed by and construed in
accordance with the laws of the Republic of the Philippines.

            

IN WITNESS WHEREOF, the Parties to this SPA have caused it to be executed by
their duly authorized officers as of the date and at the place first written
above.





 

 

 

TELUPAY (PHILIPPINES) INC.

   

1BRO GLOBAL INC.

By:

/s/ Preseveranda Hernandez



By:

/s/ Rico D. Lorredo

 

____________________________
PERSEVERANDO HERNANDEZ
Director/Founder

 

____________________________
RICO D. LORREDO
President/CEO

As Witnessed by:

 

/s/ Rosarito Carrillo



 

/s/ Alan Burgos

____________________________
ROSARITO CARRILLO
COO

____________________________
ALAN BURGOS
Marketing/Admin

       



 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DAY OF MAY 27, 2013 IN THE CITY OF
MAKATI, PHILIPPINES. AFFIANT EXHIBITED TO ME HIS/HER VALID I.D. WITH
NUMBER_______, ISSUED ON_________, ISSUED AT ______________.



Doc. No. 129
Page No. 21
Book No. 110
Series of 2013



 

ATTY. VIRGILIO R. BATALLA
NOTARY PUBLIC FOR MAKATI CITY
APPOINTMENT NO. M-35
UNTIL DECEMBER 31, 2014
ROLL OF ATTORNEY 48340
MOLE COMPLIANCE NO. III-21854
NO. 706762 LIFETIME MEMBER
PTR NO. 356-0329 JAN 2, 2013
EXECUTIVE BLDG. CENTER
MAKATI AVE., COR JUPITER ST



 

 



--------------------------------------------------------------------------------





 

Annex "A"
Schedule of Fees
TRANSACTION FEE SHARING (TABLE 1)

item

TRANSACTION

TRANSACTION FEE
(PESOS)

SMS REPLIES COST
(PHP)

1BRO SHARE
(PHP)

TeiUPay SHARE
(PHP)

1

BALANCE INQUIRY

2.000

0.750

0.625

0.625

2

BUY LOAD

2.000

0.750

0.625

0.625

3

PAY BILLS

5.000

0.750

2.125

2.125

4

TRANSFER FUND

7.500

0.750

3.375

3.375

5

CHANGE MPIN

2.000

0.750

0.625

0.625

6

VIEW HISTORY

         

LAST 3 TRANSACTIONS

2.000

0.750

0.625

0.625

 

LAST 6 TRANSACTIONS

3.500

1.500

1.000

1.000

 

LAST 9 TRANSACTIONS

5.000

2.250

1.375

1.375



3rd PARTY REVENUES (TABLE 2)

DECRIPTION

1BRO

AGENT/CENTER

MEMBER

TeiUPay

BUY LOAD DISCOUNT

15%

30%

40%

15%

BILLERS COMMISSION

15%

30%

40%

15%



3rd party commissions are paid by the load aggregator or biller institution
either as discount or collection fee. Load aggregators give discounts from
airtime load purchases given in table 3 below, that discount is split between 1
bro, the 1 bro member or agent and TelUPay. Billers' commission are given by the
biller institution as a fee for collecting on the their behalf.



AIRTIME LOAD DISCOUNTS (TABLE 3)

Item

Code

Product

Price

Discount

Fee

Outlet Price

1

AMAX 15

Autoloadmax 15

15

10%

1.50

13.50

2

AMAX 16

Autoloadmax 16

16

10%

1.60

14.40

3

AMAX17

Autoloadmax 17

17

10%

1.70

15.30

4

AMAX 18

Autoloadmax 18

18

10%

1.80

16.20

5

AMAX 19

Autoloadmax 19

19

10%

1.90

17.10

6

AMAX 20

Autoloadmax 20

20

10%

2.00

18.00

7

AMAX 21

Autoloadmax 21

21

10%

2.10

18.90

8

AMAX 22

Autoloadmax 22

22

10%

2.20

19.80

9

AMAX 23

Autoloadmax 23

23

10%

2.30

20.70

10

AMAX 24

Autoloadmax 24

24

10%

2.40

21.60

11

AMAX 25

Autoloadmax 25

25

10%

2.50

22.50

12

AMAX 26

Autoloadmax 26

26

10%

2.60

23.40

13

AMAX 27

Autoloadmax 27

27

10%

2.70

24.30

14

AMAX 28

Autoloadmax 28

28

10%

2.80

25.20

15

AMAX 29

Autoloadmax 29

29

10%

2.90

26.10

16

AMAX 30

Autoloadmax 30

30

10%

3.00

27.00

17

AMAX 31

Autoloadmax 31

31

12%

3.72

27.28

18

AMAX 32

Autoloadmax 32

32

12%

3.84

28.16

19

AMAX 33

Autoloadmax 33

33

12%

3.96

29.04

20

AMAX 34

Autoloadmax 34

34

12%

4.08

29.92

21

AMAX 35

Autoloadmax 35

35

12%

4.20

30.80

22

AMAX 36

Autoloadmax 36

36

12%

4.32

31.68

23

AMAX 37

Autoloadmax 37

37

12%

4.44

32.56

24

AMAX 38

Autoloadmax 38

38

12%

4.56

33.44

25

AMAX 39

Autoloadmax 39

39

12%

4.68

34.32

26

AMAX 40

Autoloadmax 40

40

12%

4.80

35.20

27

AMAX 41

Autoloadmax 41

41

12%

4.92

36.08

28

AMAX 42

Autoloadmax 42

42

12%

5.04

36.96

29

AMAX 43

Autoloadmax 43

43

12%

5.16

37.84

30

AMAX 44

Autoloadmax 44

44

12%

5.28

38.72

31

AMAX 45

Autoloadmax 45

45

12%

5.40

39.60

32

AMAX 46

Autoloadmax 46

46

12%

5.52

40.48

33

AMAX 47

Autoloadmax 47

47

12%

5.64

41.36

34

AMAX 48

Autoloadmax 48

48

12%

5.76

42.24

35

AMAX 49

Autoloadmax 49

49

12%

5.88

43.12

36

AMAX 50

Autoloadmax 50

50

12%

6.00

44.00

37

AMAX 51

Autoloadmax 51

51

12%

6.12

44.88

38

AMAX 52

Autoloadmax 52

52

12%

6.24

45.76

39

AMAX 53

Autoloadmax 53

53

12%

6.36

46.64

40

AMAX 54

Autoloadmax 54

54

12%

6.48

47.52

41

AMAX 55

Autoloadmax 55

55

12%

6.60

48.40

42

AMAX 56

Autoloadmax 56

56

12%

6.72

49.28

43

AMAX 57

Autoloadmax 57

57

12%

6.84

50.16

44

AMAX 58

Autoloadmax 58

58

12%

6.96

51.04

45

AMAX 59

Autoloadmax 59

59

12%

7.08

51.92

46

AMAX 60

Autoloadmax 60

60

12%

7.20

52.80

47

AMAX 61

Autoloadmax 61

61

12%

7.32

53.68

48

AMAX 62

Autoloadmax 62

62

12%

7.44

54.56

49

AMAX 63

Autoloadmax 63

63

12%

7.56

55.44

50

AMAX 64

Autoloadmax 64

64

12%

7.68

56.32

51

AMAX 65

Autoloadmax 65

65

12%

7.80

57.20

52

AMAX 66

Autoloadmax 66

66

12%

7.92

58.08

53

AMAX 67

Autoloadmax 67

67

12%

8.04

58.96

54

AMAX 68

Autoloadmax 68

68

12%

8.16

59.84

55

AMAX 69

Autoloadmax 69

69

12%

8.28

60.72

56

AMAX 70

Autoloadmax 70

70

12%

8.40

61.60

57

AMAX 71

Autoloadmax 71

71

12%

8.52

62.48

58

AMAX 72

Autoloadmax 72

72

12%

8.64

63.36

59

AMAX 73

Autoloadmax 73

73

12%

8.76

64.24

60

AMAX 74

Autoloadmax 74

74

12%

8.88

65.12

61

AMAX 75

Autoloadmax 75

75

12%

9.00

66.00

62

AMAX 76

Autoloadmax 76

76

12%

9.12

66.88

63

AMAX 77

Autoloadmax 77

77

12%

9.24

67.76

64

AMAX 78

Autoloadmax 78

78

12%

9.36

68.64

65

AMAX 79

Autoloadmax 79

79

12%

9.48

69.52

66

AMAX 80

Autoloadmax 80

80

12%

9.60

70.40

67

AMAX 81

Autoloadmax 81

81

12%

9.72

71.28

68

AMAX 82

Autoloadmax 82

82

12%

9.84

72.16

69

AMAX 83

Autoloadmax 83

83

12%

9.96

73.04

70

AMAX 84

Autoloadmax 84

84

12%

10.08

73.92

71

AMAX 85

Autoloadmax 85

85

12%

10.20

74.80

72

AMAX 86

Autoloadmax 86

86

12%

10.32

75.68

73

AMAX 87

Autoloadmax87

87

12%

10.44

76.56

74

AMAX 88

Autoloadmax 88

88

12%

10.56

77.44

75

AMAX 89

Autoloadmax 89

89

12%

10.68

78.32

76

AMAX 90

Autoloadmax 90

90

12%

10.80

79.20

77

AMAX 91

Autoloadmax 91

91

12%

10.92

80.08

78

AMAX 92

Autoloadmax 92

92

12%

11.04

80.96

79

AMAX 93

Autoloadmax 93

93

12%

11.16

81.84

80

AMAX 94

Autoloadmax 94

94

12%

11.28

82.72

81

AMAX 95

Autoloadmax 95

95

12%

11.40

83.60

82

AMAX 96

Autoloadmax 96

96

12%

11.52

84.48

83

AMAX 97

Autoloadmax 97

97

12%

11.64

85.36

84

AMAX 98

Autoloadmax 98

98

12%

11.76

86.24

85

AMAX 99

Autoloadmax 99

99

12%

11.88

87.12

86

AMAX 100

Autoloadmax 100

100

12%

12.00

88.00

87

AMAX 101

Autoloadmax 101

101

12%

12.12

88.88

88

AMAX 102

Autoloadmax 102

102

12%

12.24

89.76

89

AMAX 103

Autoloadmax 103

103

12%

12.36

90.64

90

AMAX 104

Autoloadmax 104

104

12%

12.48

91.52

91

AMAX 105

Autoloadmax 105

105

12%

12.60

92.40

92

AMAX 106

Autoloadmax 106

106

12%

12.72

93.28

93

AMAX 107

Autoloadmax 107

107

12%

12.84

94.16

94

AMAX 108

Autoloadmax 108

108

12%

12.96

95.04

95

AMAX 109

Autoloadmax 109

109

12%

13.08

95.92

96

AMAX 110

Autoloadmax 110

110

12%

13.20

96.80

97

AMAX 111

Autoloadmax 111

111

12%

13.32

97.68

98

AMAX 112

Autoloadmax 112

112

12%

13.44

98.56

99

AMAX 113

Autoloadmax 113

113

12%

13.56

99.44

100

AMAX 114

Autoloadmax 114

114

12%

13.68

100.32

101

AMAX 115

Autoloadmax 115

115

12%

13.80

101.20

102

AMAX 116

Autoloadmax 116

116

12%

13.92

102.08

103

AMAX 117

Autoloadmax 117

117

12%

14.04

102.96

104

AMAX 118

Autoloadmax 118

118

12%

14.16

103.84

105

AMAX 119

Autoloadmax 119

119

12%

14.28

104.72

106

AMAX 120

Autoloadmax 120

120

12%

14.40

105.60

107

AMAX 121

Autoloadmax 121

121

12%

14.52

106.48

108

AMAX 122

Autoloadmax 122

122

12%

14.64

107.36

109

AMAX 123

Autoloadmax 123

123

12%

14.76

108.24

110

AMAX 124

Autoloadmax 124

124

12%

14.88

109.12

111

AMAX 125

Autoloadmax 125

125

12%

15.00

110.00

112

AMAX 126

Autoloadmax 126

126

12%

15.12

110.88

113

AMAX 127

Autoloadmax 127

127

12%

15.24

111.76

114

AMAX 128

Autoloadmax 128

128

12%

15.36

112.64

115

AMAX 129

Autoloadmax 129

129

12%

15.48

113.52

116

AMAX 130

Autoloadmax 130

130

12%

15.60

114.40

117

AMAX 131

Autoloadmax 131

131

12%

15.72

115.28

118

AMAX 132

Autoloadmax 132

132

12%

15.84

116.16

119

AMAX 133

Autoloadmax 133

133

12%

15.96

117.04

120

AMAX 134

Autoloadmax 134

134

12%

16.08

117.92

121

AMAX 135

Autoloadmax 135

135

12%

16.20

118.80

122

AMAX 136

Autoloadmax 136

136

12%

16.32

119.68

123

AMAX 137

Autoloadmax 137

137

12%

16.44

120.56

124

AMAX 138

Autoloadmax 138

138

12%

16.56

121.44

125

AMAX 139

Autoloadmax 139

139

12%

16.68

122.32

126

AMAX 140

Autoloadmax 140

140

12%

16.80

123.20

127

AMAX 141

Autoloadmax 141

141

12%

16.92

124.08

128

AMAX 142

Autoloadmax 142

142

12%

17.04

124.96

129

AMAX 143

Autoloadmax 143

143

12%

17.16

125.84

130

AMAX 144

Autoloadmax 144

144

12%

17.28

126.72

131

AMAX 145

Autoloadmax 145

145

12%

17.40

127.60

132

AMAX 146

Autoloadmax 146

146

12%

17.52

128.48

133

AMAX 147

Autoloadmax 147

147

12%

17.64

129.36

134

AMAX 148

Autoloadmax 148

148

12%

17.76

130.24

135

AMAX 149

Autoloadmax 149

149

12%

17.88

131.12

136

AMAX 150

Autoloadmax 150

150

12%

18.00

132.00

137

eLoad 15

Smart eLoad 15

15

9%

1.35

13.65

138

eLoad 30

Smart eLoad 30

30

9%

2.70

27.30

139

eLoad 50

Smart eLoad 50

50

9%

4.50

45.50

140

eLoad 60

Smart eLoad 60

60

9%

5.40

54.60

141

eLoad 100

Smart eLoad 100

100

9%

9.00

91.00

142

eLoad 115

Smart eLoad 115

115

9%

10.35

104.65

143

eLoad 200

Smart eLoad 200

200

9%

18.00

182.00

144

eLoad 300

Smart eLoad 300

300

9%

27.00

273.00

145

eLoad 500

Smart eLoad 500

500

9%

45.00

455.00

146

eLoad 1000

Smart eLoad 1000

1000

9%

90.00

910.00

147

Xload 15

Xpressload 15

15

9%

1.35

13.65

148

Xload 20

Xpressload 20

20

9%

1.80

18.20

149

Xload 25

Xpressload 25

25

9%

2.25

22.75

150

Xload 30

Xpressload 30

30

9%

2.70

27.30

151

Xload 50

Xpressload 50

50

11.5%

5.75

44.25

152

Xload 75

Xpressload 75

75

11.5%

8.63

66.38

153

Xload 100

Xpressload 100

100

11.5%

11.50

88.50

154

Xload 150

Xpressload 150

150

11.5%

17.25

132.75

155

Xload 300

Xpressload 300

300

11.5%

34.50

265.50

156

Xload 500

Xpress load 500

500

11.5%

57.50

442.50

